                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


DEIZMOND CURTIS PETERS,

                           Plaintiff,

          v.                                    CASE NO. 20-3015-SAC

MICHELLE PALMER, et al.,


                           Defendants.


                          ORDER OF DISMISSAL

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

On January 14, 2020, the Court entered an order directing plaintiff

to submit an initial partial filing fee on or before February 14, 2020.

Plaintiff was advised the failure to submit a timely response might

result in the dismissal of this matter. There has been no response.

     Rule 41(b) of the Federal Rules of Civil Procedure “authorizes

a district court, upon a defendant’s motion, to order the dismissal

of an action for failure to prosecute or for failure to comply with

the Federal Rules of Civil Procedure or ‘a court order.’” Young v.
U.S., 316 F. App'x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ.

P. 41(b)). “This rule has been interpreted as permitting district

courts to dismiss actions sua sponte when one of these conditions is

met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).

“In addition, it is well established in this circuit that a district

court is not obligated to follow any particular procedures when
dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App'x at 771–72 (citations omitted).

     Due to plaintiff’s failure to respond to the order of January
14, the Court will dismiss this matter without prejudice.

    IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice.

    IT IS FURTHER ORDERED plaintiff’s motion for leave to proceed

in forma pauperis (Doc. 2) is denied as moot.

    IT IS SO ORDERED.

    DATED:   This 10th day of March, 2020, at Topeka, Kansas.



                              S/ Sam A. Crow

                              SAM A. CROW
                              U.S. Senior District Judge
